Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
Claims 1-3, 5-10, 12-15, and 17-30 are currently pending and directed toward a NETWORK ARCHITECTURE AND SECURITY WITH ENCRYPTED CLIENT DEVICE CONTEXTS.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed after the mailing date of the Notice of Allowance and Fees Due (PTOL-85) on 01/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 25 recites “removing the temporary identifier in the second data packet”. However there is no temporary identifier claimed in claim 21. For purposes of applying prior art the claim 25 was construed as having the same scope as claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Saifullah et al. (US 2002/0142771, Pub. Date: Oct. 3, 2002), hereinafter referred to as Saifullah.
As per claim 21, Saifullah teaches a method for a network access node, comprising:
receiving, from a client device, a first data packet with a request to communicate with a network (First, and as indicated by the segment 54, signal measurement reports reporting on communication characteristics of communications between the mobile node and the active access point 24-A are provided to the active access point. Saifullah, [0036]);
A temporary identifier is provided to the mobile node to identify the mobile node, thereby to permit routing of data packets thereto. Saifullah, [0021]);
receiving a second data packet from a network function implemented at the network node (Then, and as indicated by the segment 58, a message is returned from the target access point to the access active -point including information related to the communication conditions in the target cell. Saifullah, [0037]); and
determining the client device to which the second data packet is to be forwarded (a new care-of-address is assigned to the mobile node to permit data packets to immediately be provided between the correspondent node and the mobile node. Saifullah, [0045]). 
As per claim 24, Saifullah teaches the method of claim 21, further comprising: determining the network function to which the request is to be forwarded, wherein the determination is preconfigured at the network access node; and forwarding the first data packet to the network function (When a mobile node is attached to the access point, the mobile node has a care-of-address that is relevant to the subnet. Data packets which are to be routed to the mobile node are routed thereto by way of the default router/access point utilizing normal routing protocols in the radio access network. Saifullah, [0044]).
As per claim 25, Saifullah teaches the method of claim 21, further comprising: removing the temporary identifier in the second data packet; and forwarding the second data packet to the client device (Saifullah, [0057]).
As per claim 26, Saifullah teaches the method of claim 21, wherein the determining the client device to which the second data packet is to be forwarded comprises identifying the client device from a temporary identifier in the second data packet (FIG. 4 illustrates a message sequence diagram, shown generally at 102, representative of operation of an embodiment of the present invention by which to provide temporary identifiers to a storage cache 94 of an access point. When needed to identify a mobile node, identifiers are retrieved from the storage cache 94 and assigned to identify a mobile node. The temporary identifiers are provided to the storage cache 94 at, for instance, system start up or responsive to operation of a network management element that controls the access points in the network. Saifullah, [0046]).
Apparatus claim 27 is drawn to the apparatus corresponding to the method of using same as claimed in claim 21. Therefore apparatus claim 27 corresponds to method claim 21, and is rejected for the same reasons of anticipation as used above.
Allowable Subject Matter
Claims 1-3, 5-10, 12-15, 17-20, and 28-30 are allowed.
Examiner considered reference of VanHeyningen (US 8,533,457), provided by Applicant in IDS 04/14/2021. Although the cited reference from the same field of art, it does not teach at least limitation “transmitting the one or more encrypted client device contexts to the client device via the network access node” of allowed independent claims.
Claims 22 and 23 are indicated as allowable over prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492